Title: From Alexander Hamilton to Thomas Willing, 13 September 1789
From: Hamilton, Alexander
To: Willing, Thomas



Treasury DepartmentNew York September 13th. 1789.
Sir,

You will probably have learned ere this reaches you, my appointment to the Office of Secretary of the Treasury. To the acceptance of this arduous trust, I have been not a little encouraged by the hope that my inviolable attachment to the principles which form the basis of public credit is so well and so generally understood as to insure me the confidence of those who have it most in their power to afford me support. This persuasion, and a knowledge of the disposition which has upon all occasions marked the conduct of your institution towards the Union have led me to flatter myself that I may confidently calculate upon the aid of the Bank of North America as one of the principal means by which I may be enabled to fulfil the public expectations.
With this impression I freely have recourse to you for your assistance in a present exigency. A sum of Eighty thousand Dollars is immediately wanted. The Bank of New York have lately advanced Twenty thousand for another purpose; and have agreed to advance a further sum of Thirty thousand. There remains Fifty to be provided, the Loan of which I trust will not be inconvenient to you.
As the time presses and delay might ensue in adjusting the terms of the requested Loan by letter, I have Mr. Duer my Assistant who will have the honor of delivering you this to make a journey to Philadelphia in order that details may be expeditiously settled. To him I beg leave to refer you, and need only add, that whatever arrangements he may concert with your Bank shall be strictly observed on my part.
Permit me to add Sir, that in the conduct of the business of my Department it will always give me pleasure to promote the interest of the Institution over which you preside.
With perfect esteem,   I have the honor to be,   Sir,   Your obt. & hble servant,

Alexr. HamiltonSecretary of the Treasury
Thomas Willing Esqr.President of the Bank of North America

